Citation Nr: 9904983	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-03 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to service connection for residuals of a 
stress fracture of the left tibia.

5.  Entitlement to service connection for syncope.

6.  Entitlement to service connection for loss of stature at 
the eleventh thoracic vertebra (T11).

7.  Entitlement to an evaluation in excess of 10 percent for 
myofascial pain syndrome of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from March 1992 to March 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Portland Regional Office (RO).  By July 1996 rating 
decision, the RO denied service connection for hypertension, 
headaches, hearing loss, tinnitus, elevated cholesterol, 
chest pain, tinea cruris, weight gain, exposure to lead in 
drinking water, vision loss, shin splints, alcohol abuse, an 
acquired psychiatric disorder, and a bilateral foot condition 
(plantar fasciitis with metatarsalgia).  The RO also granted 
service connection for myofascial pain syndrome of the 
lumbosacral spine, and assigned it a 10 percent rating, 
effective March 23, 1996, the day following the date of the 
veteran's separation from active service.  He perfected an 
appeal of the RO decision in December 1996, including the 10 
percent rating assigned for myofascial pain syndrome of the 
lumbosacral spine.  See Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).

By subsequent rating decision in March 1997, the RO denied 
service connection for a bilateral shoulder condition, 
residuals of a stress fracture of the left tibia, 
hypothyroidism, labyrinthitis, spondylosis, syncope, loss of 
stature at T11, and a neck disability.  The RO also granted 
service connection for a bilateral foot condition (plantar 
fasciitis with metatarsalgias, including osteochondral injury 
of talus dome) and assigned it a 10 percent rating, effective 
March 23, 1996.  The Board finds that the grant of service 
connection for this disability constitutes a full award of 
the benefit sought on appeal; as there is no jurisdiction-
conferring Notice of Disagreement as to the down-stream 
element of compensation level for a bilateral foot 
disability, that issue is not currently in appellate status.  
See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
In September 1997, the veteran duly perfected an appeal with 
the March 1997 rating decision denying his claims of service 
connection for the disabilities set forth above.

In December 1998, the veteran testified at a Board hearing in 
Washington, D.C.  At his hearing, he withdrew his appeals on 
the issues of service connection for hearing loss, tinnitus, 
elevated cholesterol, chest pain, tinea cruris, weight gain, 
exposure to lead in drinking water, vision loss, shin 
splints, alcohol abuse, a bilateral shoulder condition, 
hypothyroidism, labyrinthitis, spondylosis, and a neck 
disability.  Accordingly, the Board finds that such issues 
are no longer within its jurisdiction.  See Hamilton v. 
Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (holding that the Board is without the 
authority to proceed on an issue if the veteran indicates 
that consideration of that issue should cease); see also 38 
C.F.R. § 20.204 (1998).  Thus, the issues now before the 
Board are as set forth on the cover page of this decision.

Appellate review of the claims of service connection for an 
acquired psychiatric disorder, syncope, and an evaluation in 
excess of 10 percent for myofascial pain syndrome of the 
lumbosacral spine are deferred pending completion of the 
development requested in the remand below.



FINDINGS OF FACT

1.  Hypertension was manifest to a compensable degree within 
one year of service.

2.  The service medical records show a complaint of frequent 
or severe headaches and post-service clinical records, as 
well as the evidentiary statements of the veteran, reflect a 
history of continuity of symptomatology and treatment for 
chronic headaches.

3.  There is no competent (medical) evidence that the 
veteran's loss of stature at T11 constitutes a current 
disability for VA compensation purposes; moreover, loss of 
stature at T11 was not clinically evident in service and 
there is no competent (medical) evidence relating current X-
ray findings of loss of stature at T11 to the veteran's 
active service, any incident therein, any reported continuous 
symptomatology, or any service-connected disability.

4.  A stress fracture of the left tibia was not clinically 
evident in service and there is no competent (medical) 
evidence relating current bone scan findings suggestive of a 
stress fracture of the left tibia to the veteran's active 
service, any incident therein, any reported continuous 
symptomatology, or any service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran's hypertension is presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  Resolving the benefit of the doubt in the veteran's 
favor, his headaches were incurred on active service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.303 
(1998).  

3.  The claims of service connection for loss of stature at 
T11 and a stress fracture of the left tibia are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's October 1991 military enlistment medical 
examination report is negative for pertinent complaints or 
abnormalities.  In-service medical records show that in 
September 1992, he was hospitalized for treatment of alcohol 
dependence.  On admission, it was noted that he had a history 
of twice-weekly episodes of intoxication and that he had 
experienced associated blackouts on four previous occasions.  
General physical and neurological examinations were within 
normal limits.  The diagnosis on discharge was alcoholism, 
continuous, habitual.  

In March 1993, the veteran sought treatment after falling 
down a flight of stairs.  Examination of the mid lumbar area 
was positive for edema, point tenderness, and ecchymosis.  
Range of motion was limited.  The assessment was edema with 
ecchymosis of the middle lumbar spine.  On follow-up 
examination later that month, he reported that he still had 
pain in the middle back which interfered with his ability to 
sleep.  The assessment was resolving back pain.  Also in 
March 1993, he reported cold symptoms for the past two days, 
including headaches.  The assessment was upper respiratory 
infection.

At May 1994 physical examination, the veteran denied high 
blood pressure, dizziness or fainting spells.  He reported a 
history of frequent or severe headaches due to stress from 
his job, and recurrent back pain since his March 1993 fall.  
Physical examination of the head, spine, lower extremities, 
and musculoskeletal system was normal.  Neurologic 
examination was also normal.  Blood pressure of 118/76 was 
recorded.

In November 1994, he underwent urine screening for dizzy 
spells; the results were normal.  In February 1995, the 
veteran sought treatment for chills, fever, headaches, and 
sinus congestion.  The assessment was sinusitis.  

In May 1995, he sought emergency treatment after a reported 
assault.  Specifically, he stated that he had been picked up 
and slammed into a wall, striking his head, lower neck, and 
shoulder blades.  He also complained of mid back pain.  
Physical examination showed a contusion on the scalp and 
face.  There was tenderness over the paravertebral muscles.  
The veteran was able to flex, rotate, and extend his torso.  
Blood pressure was 148/92.  The assessment was multiple 
contusions.  

The veteran's January 1996 military separation medical 
examination shows that he denied frequent or severe 
headaches, high blood pressure, and dizziness or fainting 
spells.  He reported a history of occasional low back pain 
and bilateral knee pain with running which he self-treated 
with rest.  Physical examination of the head, spine, lower 
extremities, and musculoskeletal system was normal.  
Neurologic examination was also normal.  A blood pressure of 
120/75 was recorded.

In April 1996, the veteran's claim for VA disability 
compensation was received at the RO.  In connection with his 
claim, he submitted a Report of Accidental Injury, in which 
he indicated that in March 1993, he had fallen down a 
ladderwell, hitting his head, neck, elbow, and back.

VA outpatient treatment records show that in April 1996, the 
veteran sought treatment for a headache, which he stated had 
been present for the past three days.  He reported that he 
had been getting headaches since 1993 and that they normally 
resolved within two to three hours.  The veteran also 
reported that he felt dizzy and indicated that he had had 
previous episodes of dizziness with his headaches.  The 
examiner noted that the veteran did not describe symptoms of 
true vertigo.  A blood pressure reading of 130/100 was 
recorded.  The assessment was headaches of unknown etiology.  
Naprosyn was prescribed and an appointment at the Headache 
Clinic was scheduled.

In May 1996, he was seen at a VA headache clinic in 
connection with his complaints of headaches.  By way of 
history, he reported that his headaches had begun shortly 
after he had fallen off a ladder in service in 1993 and had 
persisted to the present day, with increasing frequency.  He 
stated that his headaches lasted on average of two to three 
hours and sometimes involved nausea and dizziness.  He 
reported that he currently took medication for pain, 
including Naprosyn, and that these medications helped 
somewhat.  The veteran rated his headache pain as a 9 on a 
scale of 1 to 10.  The veteran also reported stress fractures 
in his feet and shin splints, both of which he indicated had 
been incurred during active service.  Blood pressure readings 
of 132/100 sitting, and 140/110 standing, were recorded.  The 
assessments were possible hypertension and mixed headaches, 
combination of headache, hypertension, and flushing, 
suggestive of pheochromocytoma.  Verapamil was prescribed 
"for hypertension and headaches."  

The veteran underwent VA medical examination in May 1996.  He 
denied a history of head injury, as well as vertigo.  
Physical examination of the head and ears was normal.  

On VA cardiovascular examination in May 1996, the veteran 
complained of chronic headaches and dizziness.  He reported 
that such problems had begun in March 1993 after he sustained 
a head injury with loss of consciousness in a fall and that 
his headaches had become worse in the last year or two.  The 
examiner noted that the veteran's service medical records 
showed that he sustained a low back contusion in the fall, 
but were negative for treatment for a head injury.  He 
further noted that the veteran had been evaluated in a 
headache clinic in May 1996 and had been diagnosed with mixed 
headaches with a combination of muscle tension and migraine 
symptoms.  It was also noted that because of the combination 
of the veteran's paroxysmal hypertension and his headaches, 
the possibility of pheochromocytoma had been raised and was 
to be evaluated further.  In addition, the examiner observed 
that the veteran had been noted to have hypertension since 
the May 1993 accident with variable blood pressure readings 
ranging from normal to significant elevations, although the 
elevations of blood pressure had not yet been persistent 
enough to warrant pharmacological therapy.  Cardiac 
examination was normal except for a 2/6 systolic ejection 
murmur.  A blood pressure reading of 116/76 was recorded.  
Neurologic examination was "completely normal," including 
an assessment of cranial nerves 2 through 12.  The 
impressions included history of chronic mixed headaches with 
a continual muscle tension type headache and frequent 
exacerbations with symptoms consistent with migraine, and 
variable hypertension, currently normotensive.  

A VA visual examination in May 1996 showed that the veteran 
reported headaches which caused vertigo.  He stated that 
during episodes of vertigo, he saw "spots" in his vision.  
Physical examination was normal.  The assessment was normal 
eye examination with history suggestive of migraine headaches 
with systemic symptoms.

On VA orthopedic examination in May 1996, the veteran 
reported a history of bilateral shin splints in March 1992 
and indicated that he currently had occasional intermittent 
pain over his lower legs with weight bearing.  Physical 
examination showed tenderness over the length of both tibial 
shafts on palpation.  The diagnoses included history of shin 
splints.  A subsequent X-ray examination of the bilateral 
tibias and fibulas showed no fractures or dislocations and 
the radiologist indicated that a bone scan may be more 
sensitive for a stress fracture.  A bone scan was then 
performed to rule out shin splints versus stress fractures of 
the lower extremities.  The bone scan showed findings 
suggestive of shin splints, although the current activity 
could not be assessed.  Also noted was a focal uptake on the 
anterior left tibial cortex consistent with atypical stress 
fracture, stress-induced remodeling, or direct, blunt trauma.  
However, the examiner indicated that the age or current 
significance of these findings was unclear.  X-ray 
examination revealed that the lumbar vertebral bodies were 
normal in size, shape and alignment and the disc spaces were 
normal in height.  The radiologist also noted that there was 
mild loss of stature present at T11.

In June 1996, the veteran underwent a CT scan of the abdomen 
to rule out adrenal pheochromocytoma.  The results were 
normal, with no evidence of periaortic lymphadenopathy or 
mass lesion.

At his December 1998 hearing, the veteran testified that he 
first began taking medication for hypertension in April or 
May 1996, within one year of his discharge from active 
service.  He stated that this medication had been prescribed 
by the VA Medical Center (MC) in Portland.  He also described 
the circumstances of his March 1993 fall; specifically, he 
stated that he was on the U.S.S. Theodore Roosevelt when it 
hit some rough water, he lost his balance and fell down the 
stairs.  Immediately thereafter, he stated that he developed 
a mild headache and severe pain in his low back.  Since then, 
he stated that he had chronic headaches and increasing low 
back pain.  He stated that he had been treated at a VA 
outpatient clinic for headaches and was diagnosed with 
migraines.  Regarding his claim of service connection for a 
stress fracture of the left tibia, he stated that it was 
"very noticeable" as he felt it every time he bathed or got 
dressed.  He stated that he did not experience dramatic pain, 
but it hurt when he touched it.  He stated that he took no 
pain medication for pain.  Regarding his claim for loss of 
stature at T11, he indicated that in the last 6 months, he 
had experienced "more and more pain throughout my back along 
the spine and increasingly in my lower back and up towards 
the center of my back, just below the shoulder blades."  
When asked to localize his pain, he indicated his pain 
occurred in the shoulder blade area.

II.  Law and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1110.  Where a veteran served ninety days or 
more during a period of war and hypertension becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

The term hypertension means that the diastolic blood pressure 
is predominately 90 or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominately 160 or greater with a diastolic blood pressure 
of less than 90.  38 C.F.R. § 4.104, Note following 
Diagnostic Code 7101 (1998).

For VA compensation purposes, hypertension is considered to 
be 10 percent disabling where diastolic blood pressure 
readings are persistently 100 or more.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cox v. Brown, 5 Vet. 
App. 95, 99 (1993); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).  The Board notes that during the course of this 
appeal, the Rating Schedule for cardiovascular diseases was 
amended.  See 62 Fed. Reg. 65,207-224 (1997) (codified at 38 
C.F.R. § 4.104 (1998)).  However, the revised rating criteria 
do not result in any substantive change to the rating of 
hypertension that would affect the veteran's claim nor any 
change to the minimum diastolic pressure readings required 
for compensation.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

nection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In this case, however, as he has not claimed that 
his disabilities were incurred in combat, 38 U.S.C.A. § 
1154(b) is not for application.

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  38 
U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468 (citations omitted).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the law requires that he or she prevail.  See 
Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

III.  Service connection for hypertension

As set forth above, service connection may be granted for 
certain chronic diseases, including hypertension, if they are 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137.  
VA's Schedule for Rating Disabilities provides that a 10 
percent evaluation is warranted for hypertension where the 
diastolic pressure is predominately 100 or more, or where 
continuous medication is shown necessary for the control of 
hypertension.  38 C.F.R. § 4.97, Diagnostic Code 7101.

In this case, the veteran's service medical records are 
negative for diagnoses of hypertension.  His January 1996 
military retirement medical examination shows that his blood 
pressure was 120/75 and he denied a history of high blood 
pressure.  Post-service treatment records, however, show that 
in April 1996, about one month after separation from active 
service, a blood pressure reading of 130/100 was recorded.  
The following month, his blood pressure was 132/100 sitting 
and 140/110 standing.  The assessment included "possible" 
hypertension and Verapamil was prescribed "for hypertension 
and headaches."  On VA medical examination in May 1996, the 
examiner noted that the veteran's medical records exhibited 
variable blood pressure readings ranging from normal to 
significant elevations.  The assessments included 
"variable" hypertension.  At his December 1998 Board 
hearing, he stated that he continued to take medication for 
hypertension.

In this case, it appears that hypertension was manifest to a 
compensable degree within the applicable presumptive period.  
This finding is based on the post-service diastolic readings 
of 100 or more, the May 1996 diagnoses of "possible 
hypertension" and "variable hypertension," and the fact 
that medication for control of hypertension was prescribed 
within approximately two months following the veteran's 
separation from service.  Although it appears that Verapamil 
was prescribed partially for relief of the reported 
headaches, it was also clearly intended, at least in part, 
for control of hypertension.  Therefore, resolving the 
benefit of the doubt in favor of the veteran, the Board 
concludes that hypertension may be presumed to have been 
incurred in service.  38 C.F.R. § 3.307(c).  

IV.  Service connection for headaches

The veteran also claims entitlement to service connection for 
headaches, maintaining that he developed chronic headaches 
coincident with his March 1993 in-service fall.  

A chronological review of the service medical records shows 
that at a May 1994 physical examination, the veteran reported 
frequent or severe headaches due to stress from his job.  
However, physical examination was negative and the remaining 
service medical records are negative for diagnoses of chronic 
headaches.  There are no records showing that he sought 
treatment for headaches in service, in and of themselves, and 
treatment records coinciding with his fall in March 1993 are 
silent for complaints of headaches, a head injury, or loss of 
consciousness.  At his January 1996 military separation 
medical examination, he specifically denied frequent or 
severe headaches.

The post-service medical records, however, show that in April 
1996 (the day after submitting his claim of service 
connection for headaches), the veteran sought VA outpatient 
treatment for a headache and indicated that he had been 
having headaches since 1993.  The assessment was headaches of 
unknown etiology.  On further evaluation the following month, 
the veteran rated his headache pain as a 9 on a scale of 1 to 
10.  The assessment was mixed headaches.  On VA examination 
in May 1996, the veteran reported that his chronic headaches 
had developed after a March 1993 head injury with loss of 
consciousness and that his headaches had become worse in the 
last year or two.  The examiner noted that the service 
medical records were negative for indications of a head 
injury or loss of consciousness; nonetheless, the diagnoses 
included history of chronic mixed headaches with a continual 
muscle tension type headache and frequent exacerbations with 
symptoms consistent with migraine.

After consideration of all the evidence and material of 
record, the Board finds that there is an approximate balance 
of positive and negative evidence regarding the merits of the 
issue of service connection for headaches.  With respect to 
the positive evidence, it is noted that service medical 
records document one complaint of frequent headaches in 
November 1994.  Post-service VA records dated within two 
months of the veteran's separation from service note that he 
continues to experience headaches.  While clear medical 
documentation of the veteran's complaints of chronic 
headaches seems to coincide with his application for VA 
benefits, as set forth above, when the evidence is in 
equipoise, the benefit of the doubt must be given to the 
claimant.  38 U.S.C.A. § 5107(b).  As such, service 
connection for chronic headaches is warranted.

V.  Service connection for loss of stature at T11

The veteran also claims entitlement to loss of stature at 
T11.  He has not attributed this finding to any in-service 
incident, but maintains that he experiences pain in his upper 
back.

The service medical records, including the veteran's January 
1996 military separation medical examination report, are 
absolutely negative for complaints or findings of loss of 
stature at T11, or any other abnormality of the thoracic 
vertebrae.  This condition was first noted incidentally on a 
May 1996 X-ray conducted in conjunction with a VA orthopedic 
examination.  The radiologist did not elaborate on these 
findings, nor did he attribute them to the veteran's service, 
any incident therein, or any service-connected disability.  

It is also noted that loss of stature at T11 was not included 
in the veteran's initial application for VA compensation 
benefits.  Rather, he first filed a claim for this condition 
in February 1997, apparently upon obtaining a copy of the May 
1996 bone scan.

Based on the above evidence, the Board finds that the veteran 
has no current disability for which service connection may be 
granted.  As noted above, service connection may be granted 
for disability resulting from personal injury suffered or 
disease contracted in active service or for aggravation of a 
pre-existing injury suffered, or disease contracted, in 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  The Court has held that "disability" 
means "impairment in earning capacity" resulting from 
diseases or injuries incurred in active service and their 
residual conditions.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

The Court discussed the distinction between a "disability" 
and a "defect" in Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  In that case, the Court stated that a defect is "an 
imperfection that impairs worth or utility" or " a lack of 
something necessary for completeness, adequacy, or 
perfection."  The Court noted that by definition, everyone 
has a defect and that Congress had no intention to expand the 
definition of "disability" to include non-disease or non-
injury "defects."  

In this case, the Board finds that no medical evidence has 
been presented or secured to render plausible a claim that 
the finding of loss of stature at T11 constitutes a present 
"disability" in the sense that an "impairment in earning 
capacity."  The medical evidence does not relate this defect 
to injury or disease in service and gives no indication that 
such defect was aggravated during active service.  Moreover, 
there is no medical evidence linking the veteran's complaints 
of pain to this defect.  As such, the Board concludes that 
the loss of stature at T11 has not been shown to be any more 
than a defect and does not rise to the level of a disability.  

Even presuming that such finding could be considered a 
"disability" for VA compensation purposes, the Board notes 
that the record lacks the other elements necessary for a 
well-grounded claim.  First, the Board notes that there is no 
evidence of loss of stature at T11 in service.  Second, there 
is no competent evidence of record linking the X-ray findings 
of loss of stature at T11 to the veteran's service, any 
incident therein, any reported continuous symptomatology, or 
any service-connected disability.

VI.  Service connection for residualsof a stress fracture of 
the left tibia

In this case, the veteran's service medical records are 
negative for complaints or findings pertaining to a stress 
fracture of the left tibia.  There is no indication of trauma 
to the left tibia in service, nor does the veteran indicate 
that any such trauma occurred.  His January 1996 military 
separation medical examination is negative for complaints or 
abnormalities pertaining to the left tibia.  The lower 
extremities and musculoskeletal system were normal on 
examination.  

The post-service medical evidence reveals that a bone scan 
conducted in May 1996 showed a focal uptake on the anterior 
left tibial cortex consistent with an atypical stress 
fracture, a stress-induced remodeling, or a direct, blunt 
trauma.  However, the examiner indicated that the age or 
current significance of the findings was unclear.  X-ray 
examination showed no abnormalities.  

As set forth above, service connection generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  In this case, even assuming that 
the May 1996 bone scan findings represent evidence of a 
current disability, the record still lacks evidence of an in-
service occurrence and evidence of a nexus between the claimed 
in-service disease or injury and the present disability.  
Here, the bone scan only describes his current condition and 
does not relate any current findings to the veteran's service, 
any incident therein, any reported continuous symptoms, or any 
service-connected disability.  In view of the foregoing, his 
claim of service connection for a stress fracture of the left 
tibia is not well grounded.

Because the veteran has not submitted well-grounded claims of 
service connection for loss of stature at T11 and a stress 
fracture of the left tibia, VA is under no obligation to 
assist him in the development of facts pertinent to the 
claims.  38 U.S.C.A. § 5107(a). The Board is cognizant, 
however, that the Court has held that VA may have an 
obligation under 38 U.S.C.A. § 5103(a) to advise the claimant 
of evidence needed to complete a claim.  See Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); Robinette.  The Court has held 
that the section 5103(a) duty requires that, when a claimant 
identifies medical evidence that may complete an application 
but is not in the possession of VA, VA must advise the 
claimant to attempt to obtain that evidence.  See Brewer v. 
West, 11 Vet. App. 228 (1998).  In this case, the record 
indicates that the veteran has identified no such evidence.


ORDER

Service connection for hypertension and headaches is granted.

Service connection for loss of stature at T11 and stress 
fracture residuals of the left tibia is denied.


REMAND

The veteran has also claimed entitlement to service 
connection for syncope.  A review of the record shows that 
the RO has denied his claim on a direct basis.  However, at 
the December 1998 Board hearing, his representative theorized 
that the veteran's syncope was a manifestation of an 
undiagnosed illness incurred as a result of service during 
the Persian Gulf War.  Under 38 C.F.R. § 3.317, signs or 
symptoms of signs or symptoms which may be manifestations of 
undiagnosed illness include neurologic signs or symptoms.  

The RO has not yet had the opportunity to consider the 
veteran's claim under the presumptive provisions of 38 C.F.R. 
§ 3.317.  In the Board's view, that aspect of the claim is 
inextricably intertwined with that pertaining to direct 
service connection for syncope.  Moreover, given the Board's 
decision to grant service connection for hypertension, the RO 
should consider the veteran's entitlement to service 
connection for syncope under the provisions of 38 C.F.R. 
§ 3.310 (1998).

It also appears that the record may be incomplete with 
respect to this issue.  At his December 1998 hearing, the 
veteran testified that, following his service separation, he 
"blacked out" and had to be taken to the hospital in an 
ambulance.  He also indicated that in 1996 or 1997 he was 
diagnosed with syncope at the Portland VAMC, after which they 
took his drivers license away.  He stated that he had been 
treated subsequently at the Portland VAMC for syncope.  
Records of the foregoing treatment have not been associated 
with the claims folder.  The Court has held that if records 
of VA treatment are material to the issue on appeal and are 
not included within the claims folder, a remand is necessary 
to acquire such VA records.  See Bell v. Derwinski, 3 Vet. 
App. 391 (1992).

The veteran has also claimed service connection for an 
acquired psychiatric disorder.  At his December 1998 Board 
hearing, he testified that while in service, he was 
hospitalized for suicidal ideation at the Laurel Woods Center 
in Meridian, Mississippi.  Records of this treatment have not 
been associated with the claims folder.  Following his 
hearing, he submitted a completed VA Form 21-4142, 
Authorization for Release of Information, to obtain such 
records.  

Regarding the claim of entitlement to an evaluation in excess 
of 10 percent for myofascial pain syndrome of the lumbosacral 
spine, the Board finds that such claim is well grounded 
pursuant to 38 U.S.C.A. § 5107.  This finding is based on the 
veteran's evidentiary assertions concerning the current 
severity of his low back symptomatology.  King v. Brown, 5 
Vet. App. 19 (1993); Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  

Since the veteran has submitted a well-grounded claim, VA has 
a statutory duty to assist him in the development of evidence 
pertinent to that claim.  38 U.S.C.A. § 5107.  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, the veteran most recently underwent VA 
orthopedic examination for his low back disability in May 
1996, over 21/2 years ago.  At his hearing, he stated that his 
low back disability had increased in severity since then.  
See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  The 
Board also notes, as has the veteran's representative, that 
the orthopedic examination does not contain specific findings 
relative to the requirements set forth in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

In Deluca, the Court held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. 4.40 and 4.45, and 
that the rule against pyramiding set forth in 38 C.F.R. 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  As such, the Court held that in 
evaluating a service-connected disability involving a joint, 
the Board must adequately consider functional loss due to 
pain under 38 C.F.R. 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. 4.45.  Deluca, 8 Vet. App. at 206.  
In that regard, the Court stressed that "[i]t is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements."  Id.  Thus, the Board finds 
that a VA orthopedic examination is necessary to ensure 
compliance with DeLuca.

Additionally, it is noted that, at his hearing, the veteran 
stated that he had been treated for his low back on "a 
couple" of occasions at the VAMC in Martinsburg, most 
recently in February 1998.  These records, if extant, have 
not been associated with the claims folder.  Bell, 2 Vet. 
App. at 613.

In light of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the VAMC in 
Portland and Martinsburg to obtain copies 
of all treatment records pertaining to 
the veteran since April 1996.  


2.  The RO should contact Laurel Woods 
Center in Meridian, Mississippi, and 
request copies of treatment records 
pertaining to the veteran's period of 
hospitalization in September 1992.  

3.  After the above records are secured 
and associated with the claims folder, 
the veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his myofascial pain 
syndrome of the lumbosacral spine.  The 
claims folder must be made available for 
review by the examiner in conjunction 
with the examination.  All necessary 
testing should be conducted and all 
findings reported in detail.  The report 
of examination should include an account 
of the veteran's subjective complaints, 
as well as a complete listing of all 
objective manifestations of his low back 
disability.  The examiner should also 
comment on the severity of the low back 
disability, as well as an assessment of 
whether it results in any limitation of 
functional ability due to pain, loss of 
motion due to weakened movement, excess 
fatigability, or incoordination.  If 
feasible, the extent of any functional 
limitation should be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  Any opinions expressed must 
be accompanied by a complete rationale.

4.  Then, the case should be reviewed by 
the RO, including consideration of 
whether 38 C.F.R. §§ 4.40 and 4.45 apply 
to the service-connected low back 
disability.  The RO should also 
specifically document consideration of 
38 C.F.R. § 3.321(b)(1) in adjudicating 
this issue.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996) (the Board is precluded 
from assigning an extra- schedular rating 
in the first instance).  With respect to 
the claims of service connection, the RO 
should document consideration of 
38 C.F.R. §§ 3.310 and 3.317, where 
appropriate.  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and an opportunity to respond thereto.  
The case should then be returned to the Board for further 
review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

